UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2014 National Research Corporation (Exact name of registrant as specified in its charter) Wisconsin 0-29466 47-0634000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1treet, Lincoln, Nebraska 68508 (Address of principal executive offices, including zip code) (402) 475-2525 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 . Results of Operations and Financial Condition . On August 5, 2014, National Research Corporation (the “Company”) issued a press release announcing its earnings for the quarter ended June 30, 2014. A copy of such press release is furnished as Exhibit99.1 and is incorporated by reference herein. On August 6, 2014, the Company held a conference call and online Web simulcast in connection with the Company’s announcement of its earnings for the quarter ended June 30, 2014. A copy of the script for such conference call and simulcast is furnished as Exhibit99.2 and is incorporated by reference herein. An archive of such conference call and simulcast and the related question and answer session will be available online at www.earnings.com. Item 9.01 . Financial Statements and Exhibits . (a)Not applicable. (b)Not applicable. (c)Not applicable. (d) Exhibits . The following exhibits are being furnished herewith: Press Release of National Research Corporation, dated August 5, 2014. Script for conference call and online Web simulcast, held August 6, 2014. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 6, 2014 NATIONAL RESEARCH CORPORATION By: /s/
